         Case 2:19-cv-00048-NDF Document 76 Filed 04/15/20 Page 1 of 4




Granite Peak Law, PLLC
Gregory G. Costanza, Esq.
Adam H. Owens, Esq.
P.O. Box 635
Bozeman, MT 59771
Gregory@GranitePeakLaw.com
(o) (406) 586-0576
Attorneys for Medport, LLC

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING


JIMMIE G. BILES, JR., MD,
                                                    CAUSE NO. 19-CV-48-F
       Plaintiff
v.                                                  MOTION FOR EXTENSION OF TIME TO
                                                     RESPOND TO PLAINTIFF’S MOTION
JOHN H. SCHNEIDER and MEDPORT, LLC,                 FOR PARTIAL SUMMARY JUDGMENT
                                                        ON PLAINTIFF’S BREACH OF
       Defendants                                           CONTRACT CLAIM




       Defendant Medport, LLC (“Medport”), by and through its counsel, Granite Peak Law, PLLC

(“Granite Peak”), hereby moves this court for its order extending the time for Defendants Medport

and John H. Schneider (“Schneider”) to respond to Plaintiff’s Motion for Partial Summary Judgment

on Plaintiff’s Breach of Contract Claim (Doc. 74), which was filed on March 26, 2020. Medport has

twenty-one days to respond to this Motion, or until Thursday April 16, 2020. Rule 6(b) F.R.Civ.P.

allows this court to extend Defendants’ time to respond for “good cause” because this motion is

being made before the original time to respond will expire.

       Medport and Schneider seek a 30-day extension because of the lockdown that has occurred

among inmates within the custody of the Bureau of Prisons (“BOP”) as a result of the COVID-19

pandemic, which has greatly restricted the ability of Defendants to respond to Plaintiff’s Motion in




                           Motion for Extension of Time | Page 1 of 4
           Case 2:19-cv-00048-NDF Document 76 Filed 04/15/20 Page 2 of 4




a timely manner. Counsel for Medport requested consent from Plaintiff’s counsel, which was

refused.

       Local Rule 1.6(e) directs that any motion for extension of time shall state the reason, the

date certain for the requested extension, and the total number of extensions previously granted.

Medport has not been previously granted any extensions related to this motion, and was granted

one extension to file its original Answer (Doc. 27). Medport seeks an extension to respond to

Plaintiff’s Motion for Partial Summary Judgment through Saturday, May 16, 2020.

       As a result of the Covid-19 outbreak, the Bureau of Prisons has implemented modified

operations. See https://www.bop.gov/coronavirus/covid19_status.jsp. On their website, the BOP

states that, “in order to mitigate the spread of COVID-19, the BOP is operating under the following

conditions for the next 30 days.” The BOP then lists the following restrictions:

       1) Inmate social visits suspended;

       2) Inmate movement suspended with limited exceptions;

       3) Legal visits suspended for 30 days, at which time the suspension will be re-evaluated.

       4) Modified Operations – BOP is maximizing social distancing within facilities, including

            staggered meal times, recreation times, and similar actions.



       Dr. Schneider has informed counsel that he is in “lockdown” with very restricted CorrLinks

email communication access as part of the modified operations procedures implemented by the

BOP. While previous communication with Schneider through CorrLinks has been difficult and

slow, with the lockdown in place such communication is now even more restricted, making effective

communication with Dr. Schneider nearly impossible. Dr. Schneider has not been able to

meaningfully respond to recent inquiries from counsel, greatly prejudicing an already strained ability

for Defendants to timely and accurately respond to Plaintiff’s Motion and recent discovery inquiries.


                                                                                          Page 2 of 4
         Case 2:19-cv-00048-NDF Document 76 Filed 04/15/20 Page 3 of 4




       Given these extraordinary circumstances greatly limiting Schneider’s ability to communicate

with counsel electronically, good cause exists to extend the time for Defendants to respond to

Plaintiff’s Motion for Partial Summary Judgment. Defendants believe a 30-day extension of time to

respond is appropriate to allow mailed correspondence to occur between Schneider and counsel.

Recent communications that Schneider says he mailed over a week ago have not arrived, leading

one to believe that all BOP operations have been delayed because of this pandemic. This further

supports the need for a 30-day extension to attempt to work within the restrictions imposed by these

circumstances. A proposed order is submitted herewith.



Respectfully submitted this 15th day of April, 2020.




                                             /s/ Gregory G. Costanza
                                             Gregory G. Costanza, Esq.
                                             Granite Peak Law, PLLC
                                             P.O. Box 635
                                             Bozeman, MT 59771
                                             Gregory@GranitePeakLaw.com
                                             (o) (406) 404-6533
                                             (c) (307) 264-2994

                                             Attorney for Defendant Medport LLC




                                                                                        Page 3 of 4
         Case 2:19-cv-00048-NDF Document 76 Filed 04/15/20 Page 4 of 4




                                      Certificate of Service

       I hereby certify that on the 15th day of April 2020, a copy of the foregoing document was

served on the following persons via CM/ECF:



 Anna Reeses Olson #6-3692                        R. Daniel Fleck
 Park Street Law Office                           M. Kristeen Hand
 242 S. Park Street                               Sarah Kellogg
 Casper, WY 82601                                 THE SPENCE LAW FIRM, LLC
 T: (307) 265-3843                                15 South Jackson
 F: (307) 235-0243                                P.O. Box 548
 aro@parkstreetlaw.com                            Jackson, WY 83001
                                                  T: 307.733.7290
 Attorneys Plaitniff Jimmy Biles                  F: 307.733.5248
                                                  Attorneys for Plaintiff Jimmy Biles


John H. Schneider, Jr. MD
Reg #64084-298
METROPOLITAN CORRECTION CENTER
808 Union St
San Diego, CA 92101
Pro Se
Sent by USPS and BOP Special Mail

                                                    /s/Gregory G. Costanza




                                                                                        Page 4 of 4
